 EMPLOYEE BENEFIT PLANS, INC.International Foundation of Employee Benefit Plans,Inc. and Local 277, Graphic Arts InternationalUnion, AFL-CIO, Petitioner. Case 30-RC-3054January 16, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a petition filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held on April 29, 1977, before HearingOfficer Ken Rock of the National Labor RelationsBoard. Following the hearing and pursuant toSection 102.67 of the Board's Rules and Regulationsand Statements of Procedure, Series 8, as amended,the Regional Director for Region 30 transferred thecase to the Board for decision. Thereafter, thePetitioner and the Intervenor ' each filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The parties stipulated that the Employer, aDistrict of Columbia corporation, is a not-for-profiteducational organization dedicated to providing aforum for the exchange of information and theeducation of trustees and advisors who serve employ-ee benefit plans. During the calendar year 1976, arepresentative period, the Employer sold its servicesvalued in excess of $1.6 million to customers outsidethe State of Wisconsin. During the same period, theEmployer purchased and received goods valued inexcess of $450,000 from points outside the State ofWisconsin. Accordingly, and in agreement with thestipulation of the parties, we find that the Employeris engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act toassert jurisdiction herein.2. The parties further stipulated, and we find, thatthe Petitioner and the Intervenor are labor organiza-tions within the meaning of the Act who claim torepresent certain employees of the Employer.3. No question affecting commerce exists con-cerning the representation of the employees of theI Office and Professional Employees International Union, Local 9,AFL-CIO-CLC, intervened based on (I) its recently expired collective-bargaining contract with the Employer covering in part the employeespetitioned for herein, as well as (2) a certification in such unit issuedNovember 5, 1971, by the Wisconsin Employment Relations Commission.2 The legal and legislative reporter, which is typeset by the composition234 NLRB No. 51Employer within the meaning of Section 9(cX)(1) andSection 2(6) and (7) of the Act for the followingreasons:The Employer began its operation as the NationalConference of Health, Welfare and Pension Plans in1954 and currently has 19,000 individual membersrepresenting 2,120 trust funds and 925 professionalfirms. The Employer presents 30 or more educationalmeetings annually which are attended by more than11,000 persons, with as many as 6,000 peopleregistering for its annual educational conference.Among the programs are institutes for new andadvanced trustees, administrators, and fund advi-sors; conferences on public employee benefit plansand benefit trends and problems in Canada; specialsub-institutes; regional seminars; comprehensivemini-institutes; and workshops on money manage-ment fundamentals.The Employer also issues various publicationscontaining information of value to benefit plantrustees. The various educational programs are an-nounced through general mailings at least four timesannually. The mailings may be in the form of fliers orbrochures to members and nonmembers which cantotal approximately 30,000 copies for each of the fourmailings. Also published, usually in booklet form, area gathering of the various presentations and texts byspeakers at the various programs and these aremailed to all dues-paying members as well as to allwho attend the programs. The Employer also pub-lishes a monthly informational booklet with newsabout the educational programs and articles ofinterest. Finally, the Employer also publishes a legaland legislative reporter on a monthly basis.The Employer employs 25 people who are current-ly represented by the Intervenor. Among the 25employees are 5 people in the composition depart-ment and 2 people in the printing department who,respectively, perform all the typesetting and printingwork for the Employer's publications.2The Petitioner, in its petition as amended at thehearing,3seeks to sever the Employer's seven compo-sition and printing department employees from theexisting unit of clerical personnel represented by theIntervenor. The existing unit has been represented bythe Intervenor since 1972 and at the time of thehearing negotiations were in process for a successorcollective-bargaining agreement to the one whichexpired in January 1977.The Petitioner seeks severance on the basis that thecomposition and printing departments enjoy craftdepartment, is printed by an outside commercial pnnter because of the needfor certain equipment for those publications which the Employer does notnow have.3 The amended petition seeks "all printing department and compositiondepartment employees of the Employer, excluding all other employees andguards and supervisors as defined in the Act."277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus or, alternatively, constitute departments whichare functionally distinct from the remaining depart-ments and are engaged in occupations for which atradition of separate representation exists. The Peti-tioner further maintains that greater stability in laborrelations would result from severance; that theprinting and composing departments do not consti-tute part of an integrated production process; thatthere is no history and pattern of collective bargain-ing in the industry involved to consider; that thePetitioner is qualified to represent and, indeed,experienced at representing employees similar tothose sought; and, finally, that severance wouldcomport with the desires of the composing andprinting employees. The Intervenor maintains thatseverance should be denied on the basis of bargain-ing history, adequate representation, common super-vision of the employees sought with the remainder ofthe people in the present unit, common benefits,some interchange, and the fact that the employeessought do not constitute a separate craft. TheEmployer has maintained a neutral position.As stated, the Employer presently has 25 employ-ees in the unit represented by the Intervenor,including 2 in the printing department and 5 in thecomposition department. The printing department islocated on the lower level of the Employer's buildingin two rooms. In one room, all printing is done andin part of another room the collating and bindingwork is done. The composing department is presentlylocated on the second floor of the building. At thetime of the hearing, however, the Employer hadplans to begin construction of a new building during1977 which was scheduled for completion in April1978. The new building, containing an additional40,000 square feet of space, or twice the size of theexisting building, was scheduled to contain both theprinting and composition departments on the firstlevel of the building, along with the offices of theresearch director and his staff and the office manag-er, as well as a cafeteria, library, and conferencerooms.The printing department is, of course, responsiblefor fulfilling the Employer's printing needs and useslithographic offset presses as well as other equipmentto accomplish this. Specifically, the equipment in-cludes a multilith 2850 single-color press; a multilith2675-a tandem press which will print two sides of apiece of paper at one time as well as several colors; aBaum folder which folds, perforates, scores, andcuts; a Triumph papercutter; an Ordibel collator andstitcher; binding machines to bind spiral boundbooks; an automatic paperpunch; a hand-fed paper-punch; a light table for checking and remaskingnegatives and doing opaquing work; a polychromeplate processor which develops metal plates for theoffset press; a new arc plate burner where negativesare burned by high intensity light into light sensitiveplates; and an electrostatic copier where typed copyis made into a paper master to be run off by one ofthe two offset presses. The actual process involved inthe printing is a combination of using a chemicalprocess of ink and water, together with metal plateswhich are inserted into the press. The amount of inkthat is going into the press can be controlled and thusthere is control over the quality of the finishedproduct.The work of the printing department comes fromthe composition department. In the compositiondepartment, the employees proofread and typeset thematerials which will be published. This includesselection of the size and style of print, physicallysetting the type, processing it through the phototype-setter, and doing the layout and pasteup work. Theabove process is accomplished through typesettingequipment which has a large keyboard and TVscreen. The composing department employees punchpaper tape, instructing the typesetter how wide thecopy is to be, whether it is to be justified, and whatpoint size type will be used. After the tape iscompleted, it is inserted into the phototypesetter,which produces a film cassette, which is then fedthrough a processor, resulting in a positive galley.The galley may then be run through a waxer and putinto position on a keyline board. Photocopies maythen be made for proofreading purposes, after whichthe composing department forwards the matter forprinting, with instructions on how it is to be printed.In performing the above-described composingwork, the composition department uses four key-board editing terminals, a Compugraphic 9001 pho-totypesetter, four light tables, two waxers, a proces-sor and dryer, and one IBM composer.While all of the composition work is prepared bythe Employer, some of the printing is presently doneby outside printing establishments. In the past fewyears the Employer has increased both its printingand composition departments in terms of personnel,machinery, and sophistication of the machinery.Thus, the composition department has grown fromtwo to five people in the last few years while theprinting department has grown to two people. Theprinting department formerly had only four pieces ofequipment and has grown to the level enumeratedabove. The composition department has likewisegrown. To facilitate the entire process being com-pleted in-house, the Employer will add furtherequipment and a darkroom in the new building. It isexpected that when the new building is completedvirtually all printing work will be completed in-house. As stated, however, the present machinery278 EMPLOYEE BENEFIT PLANS, INC.does not permit the Employer to accomplish all of itswork in-house.The printing and composition departments arecommonly supervised, along with the other personnelrepresented by the Intervenor, by the office manager.The record reveals that there are lead people in boththe composition and printing departments, but theyreport to the office manager.The record discloses that there is interchangebetween the employees sought herein and the otherpersonnel in the existing unit. While the printshopemployees spend 90 percent of their time working onthe offset presses, they spend the remainder of theirtime working on the other equipment and also inunloading deliveries of printshop materials whenthose materials arrive several times a week. Theprinting department personnel also may, on occa-sion, be called upon to go to a conference to helphand out printed matter. Other employees sometimeswork in the printing department. For example, threepart-time high school students employed by theEmployer run some of the printing departmentequipment and a regular employee of the maildepartment runs the collator on occasion. Also, attimes, some other personnel may help collate printeditems if there is a critical need to finish a job rapidly.Finally it is noted that many other employees comein and out of the press area to find materials whichmay be stored in the "back room."There also exists some interchange with respect tothe composition department. One employee spends75 percent of her time in the composition departmentand 25 percent of her time as a secretary. When thecomposition department experiences a heavy work-load, the Employer normally hires experienced type-setters on a temporary basis rather than seeking helpfrom other personnel in the existing unit since thoseother employees are not qualified to operate thecomposition department equipment. However, thecomposition department employees sometimes workwith employees of other departments-e.g., in pre-paring meeting registration cards or designing amembership promotion flyer.Most of the employees in both of the departmentssought herein were experienced in their respectivework prior to being employed by the Employer,although the record discloses that none of theemployees took part in any formal apprenticeshiptraining program. The employee referred to abovewho spends 75 percent of her time in the compositiondepartment received on-the-job training and did nothave prior experience.The printing and composition department employ-ees sought herein share the same hours and benefitsand use the same cafeteria as other employees in theunit represented by the Intervenor. They have beenrepresented by the Intervenor for approximately thepast 5 years and during that time no grievances werefiled and both departments had representatives onthe negotiating committee for previous contracts.The record also discloses that the Intervenor repre-sents employees in similar units in the Milwaukeearea. While there was evidence that the employees inthe composition and printing departments earn lessthan similarly situated employees who are represent-ed by the Petitioner, there was no evidence that theneeds of the employees sought herein were ignored.Indeed, the record discloses that the assistance of theIntervenor was seldom sought. Further, as stated,representatives of the two departments for whomseverance is sought served on the negotiating com-mittee during negotiations for the previous contracts.Any dissatisfaction with negotiations could certainlyhave been adequately voiced then. The recordfurther discloses that while Petitioner's Internationalparent, the Graphic Arts International Union, repre-sents 180,000 people in all facets of the printingindustry, including employees who perform the samefunctions that are performed in the printing andcomposition departments herein and would thereforebe qualified to represent the employees sought, theIntervenor represents several other units in theMilwaukee area similar to the existing unit.In Mallinckrodt Chemical Works, Uranium Divi-sion,4we indicated that craft severance petitionswould be weighed on a case-by-case basis in terms ofall relevant factors. These included whether theemployees sought constituted a true craft or afunctionally distinct department, the history of col-lective bargaining of the employees sought to berepresented, whether the employees sought hadestablished a separate identity during the period oftheir inclusion within the broader unit, the degree ofintegration of the employer's processes, and thequalifications of the union seeking to sever theemployees. After considering these factors, we con-clude that the employees sought may not be severedfrom the existing unit. We note that there has been a5-year bargaining history on a broader basis duringwhich period the employees sought have been ade-quately represented. During the same period theprinting and composition employees, whom we donot find under the facts herein are members of acraft, have not established any separate identity fromother clerical personnel. They are all commonly162 NLRB 387(1966).279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervised, share common benefits and workingconditions, and partake in a substantial amount ofinterchange. Accordingly, we shall dismiss the peti-tion for severance.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.280